Citation Nr: 0945256	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Current hepatitis is not shown.

3.  A current nervous condition is not shown.

4.  The Veteran has at most level I hearing in both his ears.


CONCLUSIONS OF LAW

1.  Hepatitis was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A nervous condition was neither incurred in nor 
aggravated by active military service; and cannot be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claims for 
service connection for a nervous condition, hepatitis and 
bilateral hearing loss in January 2005 in this case, the RO 
sent the Veteran a letter, dated in August 2004, which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  In March 2006 and April 2007, the RO 
issued VCAA notices to the Veteran which also informed him of 
the evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.  

In October 2005, the Veteran submitted an NOD with the 
initial disability rating assigned his bilateral hearing 
loss, triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing A December 2006 statement 
of the case (SOC) and subsequent supplemental statements of 
the case.  These documents informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and 
written statements submitted on the Veteran's behalf, and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claims.  

VA examinations with respect to the issues on appeal were 
obtained in September 2004, October 2004 and March 2008.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the September 2004, October 2004 and March 
2008 VA examinations obtained in this case are adequate, as 
the October 2004 and March 2008 audiological examinations 
fully address the rating criteria that are relevant to rating 
the Veteran's bilateral hearing loss.  Moreover, although 
none of the examiners reviewed the Veteran's claims file, the 
evaluations for his service-connected bilateral hearing loss 
were to assess the current level of disability, while the 
September 2004 General Medical examination was predicated on 
a review of the Veteran's VA electronic medical records and 
his reported history.  Finally, all pertinent evidence of 
record, as well as the objective findings during the 
September 2004 examination report, found no current evidence 
of either hepatitis or a nervous condition.  Thus, there is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  There remains no issue as to the substantial 
completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Hepatitis

The Veteran contends that he had hepatitis prior to his 
active duty service, that was aggravated by such service.

After carefully considering all of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for hepatitis.  Initially, the Board acknowledges 
that private treatment records, dated in June 1967, show the 
Veteran was hospitalized for treatment of an acute hepatitis  
Likewise, his pre-induction report of medical history, dated 
in March 1968, indicates the Veteran had hepatitis 6 months 
before.  However, the accompanying medical examination report 
shows no relevant disability or abnormalities and the 
subsequent service treatment records show no relevant 
complaints, findings, treatment or diagnoses.  There is no 
indication that the Veteran had hepatitis at the time of his 
November 1970 separation examination.  

VA treatment records, dating from September 1999 to June 
2008, as well as private treatment records dating from 
December 1968 to August 2003, while noting the Veteran's 
stated history of having hepatitis at age 19, show no 
relevant complaints, findings, treatment or diagnosis of 
such.  Regardless of his stated history, the medical evidence 
of record does not show any currently diagnosed hepatitis.  
The September 2004 VA examiner, after examining the Veteran 
and reviewing his stated history of being told he had 
hepatitis in the past, also noted that the Veteran knew of no 
consequences of hepatitis.  The examiner concluded that the 
Veteran had a history of hepatitis with negative serology for 
Hepatitis C.  VA has requested the Veteran submit evidence of 
current hepatitis.  However, he has not submitted any medical 
evidence of currently diagnosed hepatitis; nor has he or VA 
been able to obtain copies of any treatment records showing 
such.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disabilities for which benefits are being 
claimed.  Thus, the medical evidence does not establish that 
the Veteran currently has hepatitis.

Although the Veteran believes he currently has hepatitis as a 
result of his service, he is not competent to provide 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim for service 
connection for hepatitis must be denied.

Nervous Condition

Likewise, after carefully considering all of the evidence of 
record under the laws and regulations as set forth above, the 
Board concludes that the Veteran is not entitled to service 
connection for a nervous condition.  Initially, the Board 
notes that the Veteran, in his March 1968 pre-induction 
report of medical history, denied any frequent trouble 
sleeping, depression or excessive worry or nervous trouble of 
any sort.  The accompanying medical examination report shows 
that a clinical psychiatric evaluation of the Veteran was 
normal.   The Veteran's service treatment records show no 
relevant complaints, findings, treatment or diagnoses.  The 
Veteran's November 1970 separation examination further shows 
that a clinical psychiatric evaluation was normal.  

VA treatment records, dating from September 1999 to June 
2008, as well as private treatment records dating from 
December 1968 to August 2003, show no relevant complaints, 
findings, treatment or diagnosis of a nervous condition.  VA 
treatment records further show that periodic screenings for 
depression and PTSD were negative.  The Veteran has submitted 
written statements in March 2005, April 2006 and May 2007 
from individuals who have known him for many years.  All the 
statements indicate that the Veteran has either problems with 
his nerves or is very nervous and agitated, while 2 of the 
statements also indicate that he has problems with 
depression.  However, the objective medical evidence of 
record does not show any currently diagnosed nervous 
condition or any other diagnosed psychiatric condition.  The 
September 2004 VA examiner, after examining the Veteran and 
reviewing his stated history of having problems in service 
with nervousness and current problems with sleep disturbance, 
did not find a current diagnosis.  The examiner, while noting 
that the Veteran did have a flat affect, merely concluded 
that he had complaints of nervousness.  VA has requested the 
Veteran submit evidence of a current nervous condition.  
However, he has not submitted any medical evidence of a 
currently diagnosed nervous condition; nor has he or VA been 
able to obtain copies of any treatment records showing such.  
As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, supra.  
Evidence must show that the Veteran currently has the 
disabilities for which benefits are being claimed.  Thus, the 
medical evidence does not establish that the Veteran 
currently has a nervous condition.

Although the Veteran, and his long-time friends that 
submitted their written statements on his behalf, believe he 
currently has a nervous condition, as lay persons, not 
trained or educated in medicine, they are not competent to 
offer opinions as to whether the Veteran has any current 
nervous condition.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for a nervous condition 
must be denied.  38 U.S.C.A. § 5107(b).  

Initial Compensable Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
An examination for hearing impairment for VA purposes must be 
conducted by a state- licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

An October 2004 VA audio examination revealed pure tone 
thresholds of the right ear of 20, 20, 45, and 55 decibels at 
1000, 2000, 3000, and 4000, hertz respectively and pure tone 
thresholds of the left ear of 15, 20, 60, and 75 decibels at 
1000, 2000, 3000, and 4000, hertz respectively.  The average 
pure tone threshold of the right ear was 35 decibels and of 
the left ear, 42.5 decibels.  Speech recognition scores were 
100 percent in the right ear and 92 percent in the left ear.

A March 2008 VA audio examination revealed pure tone 
thresholds of the right ear of 20, 15, 50, and 60 decibels at 
1000, 2000, 3000, and 4000, hertz respectively and pure tone 
thresholds of the left ear of 15, 20, 65, and 75 decibels at 
1000, 2000, 3000, and 4000, hertz respectively.  The average 
pure tone threshold of the right ear was 36.25 decibels and 
of the left ear, 43.75 decibels.  Speech recognition scores 
were 96 percent in the right ear and 100 percent in the left 
ear.  

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for bilateral hearing loss.  
In this regard, audiometric findings in October 2004 and 
March 2008 when applied to the above cited rating criteria 
translate to literal designations showing no more than level 
I in either ear.  Such results support the assignment of a 0 
percent disability rating under 38 C.F.R. § 4.85, Tables VI 
and VII.  The Board observes that the Veteran does not meet 
the criteria for an exceptional pattern of hearing impairment 
in either ear in accordance with 38 C.F.R. § 4.86.  

The evidence of record fails to demonstrate that a higher 
disability rating is warranted for the Veteran's service-
connected bilateral hearing loss.  The application of the 
rating schedule to the test results clearly demonstrates that 
a noncompensable disability rating is warranted for bilateral 
hearing loss.  Given the foregoing, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim, the benefit- of-the-doubt rule is inapplicable, and 
the claim for a higher rating for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); 1 Vet. App. 49 (1990).

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for hepatitis is denied.

Service connection for a nervous condition is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


